Citation Nr: 1137983	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-16 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected diabetes mellitus type I.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected diabetes mellitus type I.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I.

4.  Entitlement to service connection for right carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus type I.

5.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service-connected diabetes mellitus type I.

6.  Entitlement to an increased rating for diabetes mellitus type I, currently rated as 60 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008. 

The issues of entitlement to service connection for a cervical spine disability, vertigo and carpal tunnel syndrome, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Hypertension is not shown to have manifested in service or to a compensable degree within the first postservice year, and is not shown to be causally related to active service or proximately due to service-connected diabetes mellitus type I.  

2.  The Veteran's diabetes mellitus type I is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is it secondary to the Veteran's service-connected diabetes mellitus type I.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected diabetes mellitus type I have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A pre-adjudicatory RO letter dated May 2006 advised the Veteran of the evidence required for demonstrating an increased evaluation for diabetes mellitus, the relative duties upon himself and VA in providing such evidence, how VA determines disability ratings, how VA determines effective dates, the criteria for establishing unemployability due to service-connected disability and the criteria for consideration of an extraschedular rating.  This letter satisfies the criteria for the generic type of notice letter required in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A July 2006 pre-adjudicatory RO letter advised the Veteran of the evidence required for establishing service connection, the relative duties upon himself and VA in providing such evidence, how VA determines disability ratings, and how VA determines effective dates.  This letter satisfies the content and timing requirements for the service connection claims.

Overall, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained the Veteran's service treatment records (STRs) and all VA clinical records identified by the Veteran.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  In December 2008 and October 2009, the most recent records regarding a disability claim with the Social Security Administration were obtained.

The RO also provided the Veteran VA examination in February 2008.  The VA examiner evaluated the current state of diabetes mellitus which contains all findings necessary to decide the increased rating claim.  Notably, the criteria for a higher rating are more likely to be supported by findings in clinical records (e.g., frequency of doctor visits and hospitalizations) which have been supplemented by associating those records with the claims folder.  

With respect to the hypertension claim, there is no credible lay or medical evidence of an inservice onset or cause of hypertension.  As such, the VA examiner properly limited the inquiry to a secondary basis and found no potential relationship between diabetes and hypertension based upon the absence of diabetic nephropathy.  In the opinion of the Board, this examiner has provided a clearly explained rationale which is consistent with the evidentiary record.

The Board further notes that, since the 2008 examination, the Board finds no lay or medical evidence which suggests an increased severity of symptoms diabetes mellitus symptoms to the extent that a higher schedular rating may still be possible, or that diabetic nephropathy is suggested.  As such, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

In his notice of disagreement filed in July 2007, the Veteran argued that his hypertension was proximately due to his service-connected diabetes mellitus type 1.  He reported a history of brittle type I insulin dependent diabetes mellitus which required the wearing of a 24-hour insulin pump.  Citing information from authorities such as the American Diabetes Association and the National Lung and Heart institute, the Veteran noted that diabetes was known to cause health complications such as hypertension, as a result of excess blood sugars which damaged the organs, nerves and blood vessels of the body.  He indicates that patients with diabetes have a higher risk for hypertension.  He cites these authorities for providing a medical definition of hypertension as being systolic pressure of 130mm or higher, and diastolic pressure of 80mm or higher.  He also reports that microalbuminuria is common in diabetics.

The Board observes that VA has defined hypertension as diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  Additionally, VA regulation states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board notes that the STRs reflect no diagnosis of hypertension or findings consistent with hypertension according to VA's definition of hypertension.  Additionally, the postservice treatment records do not show hypertension manifested to a compensable degree within the first postservice year.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  On the initial VA examination in December 1988, the Veteran had a blood pressure reading of 140/86.  There was no report of being diagnosed with hypertension or being on hypertensive medications.

As stated above, in his July 2007 statement, the Veteran asserted that he was diagnosed with hypertension in approximately 1998.

The Veteran also submitted an August 2006 correspondence from Dr. J.A. in which Dr. J.A. states that the Veteran has developed hypertension over the years, and that it has required increased medications and higher doses.  He did not attribute the Veteran's hypertension to either his time in service or to his service-connected diabetes mellitus type I.

The Board finds that this letter holds little, if any, probative value in this case.  In this respect, the examiner did not specifically include any statement indicating that hypertension was caused or aggravated by diabetes mellitus.  To the extent this sentiment is inferred, this examiner provides no analysis or rationale which would allow the Board to evaluate this opinion against other opinions of record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a probative medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

A June 2007 letter from the VA diabetes and endocrinology clinic reported that the Veteran had been diagnosed with type I diabetes mellitus (DM1) for twenty years with complications which included diabetic neuropathy and erection dysfunction.  This examiner did not report hypertension as a complication, but noted that diabetes treatment guidelines required blood pressure control to avoid complications such as end stage renal disease.  It was noted that the Veteran did not have current kidney disease, but that diabetes mellitus predisposed him to have these disorders in the future.

The Board finds that, overall, the June 2007 letter holds little, if any, probative value in this case.  In this respect, the examiner did not include hypertension as a current complication of diabetes and only noted that a diabetic patient was predisposed to have hypertension.

The Veteran submitted a June 2008 correspondence from Dr. E.V.  In it, Dr. E.V. stated that the she has treated the Veteran since February 2007.  She further stated that the Veteran was diagnosed with diabetes mellitus in 1986 and that his condition has deteriorated with ongoing hypertension, lipidemia, carpal tunnel syndrome, etc.  

Again, the Board finds that this statement holds little, if any, probative value in this case.  In this respect, the examiner appears to include hypertension as a complication of diabetes, but this is not directly stated.  In any event, this examiner provides no analysis or rationale which would allow the Board to evaluate this opinion against other opinions of record.  See Stefl, 21 Vet. App. 120 (2007).

The Veteran underwent a VA examination in May 2006.  The examiner reviewed the Veteran's STRs.  The Veteran reported that he has been treated for hypertension for approximately five years.  He stated that he is being treated in order to keep his blood pressure below 130/80.  The examiner opined that the Veteran manifested hypertension unrelated to diabetes mellitus, as there was no evidence of nephropathy and that his microalbumin was not elevated.  

The Veteran underwent another VA examination in February 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had hypertension since the mid 1990s; and that it has been well controlled with benazepril, hydrochlorothiazide, and verapamil.  He has had no history of myocardial infarction, chest pain, or coronary artery disease.  He reported no prior history of stroke or transient ischemic heart attack.  

Upon examination, the Veteran's blood pressure was 108/69 (sitting), 121/64 (lying down), and 129/67 (standing).  The examiner diagnosed the Veteran with well controlled hypertension.  He acknowledged that hypertension and diabetes often co-exist; but in this case, the Veteran's hypertension was not related to diabetes mellitus.  As reason therefore, this examiner stated that the Veteran did not have diabetic nephropathy with normal microalbuminuria and renal function.

Overall, the Board finds that the 2006 and 2008 VA medical opinions provide strong evidence against this claim, finding no causal or proximate relationship between the Veteran's diabetes mellitus and hypertension supported by a medical principle, and medical fact in this case, that the Veteran's diabetes mellitus has progressed to the point of causing renal dysfunction or interference with the hypertensive disorder.

Notably, a review of the claims folder does not reveal that the Veteran has been diagnosed with diabetic nephropathy or consistent abnormal renal findings.

Overall, the Board finds that the VA opinions outweigh the medical statements and lay opinion of the record.  In so doing, the Board acknowledges the medical principles identified by the Veteran in his notice of disagreement, but finds that the VA examiner opinions hold greater probative value as they have utilized these principles and applied them to the particular facts of this case.  

The Board also acknowledges a disparity between VA's definition of hypertension and the definition offered by the Veteran according to other medical authorities.  With respect to this definitional "dispute," the Board defers to VA's reasonable interpretation regarding the definition of hypertension rather than adopting those of an outside medical authority.  See generally Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).  

Finally, the Board acknowledges the opinions and belief of the Veteran.  However, the Board finds that the opinions of the VA examiners hold greater probative value than that of the Veteran, as these examiners have greater expertise and training than the Veteran in speaking to the medical issues at hand.  Notably, the Veteran admitted at his May 2006 and February 2008 VA examinations that he began having hypertension in the mid 1990s (several years after his 1988 discharge from service) and that he did not receive treatment for hypertension until approximately 2001 (five years prior to his May 2006 Board Hearing).  Thus, the credible lay evidence does not place the onset of hypertension during service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected diabetes mellitus type I has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 1 to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

An August 2006 correspondence from Dr. J.A. states that the Veteran was diagnosed with diabetes mellitus in 1986 and that he has been on insulin therapy since then.  He stated that the Veteran's diabetes is well controlled.  

The Veteran underwent a VA examination in May 2006.  The examiner reviewed the Veteran's service treatment records in conjunction with the examination.  The Veteran reported that he was on long acting insulin and then short acting insulin three times per day.  He stated that he is also on a pump.  He reported that he sees his current provider every three months; and that his blood sugars range from 20 to 300.  His hemoglobins A1c have stayed within the range of 6.6.  He reported that he has not been in the hospital; but he frequently treats himself for hyper and hypoglycemia with more insulin or oral sugar.  He stated that he carries oral sugar with him at all times and that he uses it at least a few times per week.  He stated that he tries to regulate the insulin carefully; but that he is a fairly brittle diabetic.  

The Veteran underwent another VA examination in February 2008. The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that his treatment includes an Aspart insulin pump with a basal rate of .9 units per hour from midnight to 4:00 a.m.; 1.5 units per hour from 4:00 a.m. to 8:00 a.m.; and 1.1 units per hour from 8:00 a.m. to midnight; with boluses ranging from 5-10 units throughout the day.  The Veteran reported that his blood sugar ranges from 20 to 400.  He was not aware of any hypoglycemia; but reported being anxious, sweaty, and feeling generally unwell approximately twice per week with associated blood sugar below 40.  He reported that he self-treats with orange juice, candy, or oral sugar liquid, which he carries on him at all times.  He stated that he has not been to an emergency room or hospital for hypoglycemic reactions since his May 2006 examination, as he has learned to self treat his hypoglycemia.  He reported that he has never been hospitalized for diabetic ketoacidosis.  He stated that he is on a restricted diet.  In reviewing the Veteran's May 2006 examination report, it was noted that the Veteran has gained 17 pounds since then.  The Veteran reported that he has been avoiding strenuous activities such as running, playing tennis, hiking, and any other sports to avoid hypoglycemic reactions.  He stated that he gets mild nausea and lightheadedness twice per week.  The Veteran had brittle diabetes and had wide fluctuation of his blood sugar, ranging from the 20s to 400s.  He reported that he is followed by his diabetic physician in the department of endocrinology every 3-6 months.  The examiner diagnosed the Veteran with diabetes mellitus type I, with brittle diabetes, and hypoglycemia unawareness.  

A June 2008 correspondence from Dr. E.V. states that the Veteran was diagnosed with diabetes mellitus in 1986 and that his condition has deteriorated since then, with ongoing hypertension, lipidemia, carpal tunnel syndrome, ulnar neuropathy, and vertigo.  An October 2008 correspondence from Dr. E.V. states that the Veteran's high blood pressure and his high and low blood sugar cause severe mood swings.  Dr. E.V. stated that the Veteran in severely limited with regard to normal every day activities as a result of these mood swings, his significant low energy, and chronic pain.  

The Veteran's VA clinical record described the Veteran as manifesting "brittle" diabetes.  Notably, the Veteran had been unaware of having hypoglycemic episodes where he had low blood sugars 2 to 4 times per week in the 30-40s, at which time became symptomatic with pre-syncopal and incoherence but not actual loss of consciousness.  In September 2008, his treating VA physician requested a Dexcom continuous glucose sensor due to his "severe" hypoglycemia unawareness.  It was further noted that the Veteran had intentionally remained in a hyperglycemic state to avoid episodes of loss of consciousness.

The Board notes that in order to warrant a rating in excess of 60 percent, the Veteran's diabetes must require more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Board acknowledges that the Veteran requires more than one daily injection of insulin.  The Board also acknowledges that the Veteran has experienced severe hypoglycemic episodes on a weekly basis to the point of near unconsciousness.  However, the Veteran has been able to recover from these episodes and has been prescribed a continuous glucose sensor to avoid these episodes in the future.  Additionally, there is no lay or medical evidence indicating that he manifests episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

Additionally, the record reflects that the Veteran has actually gained weight during the appeal period.  There has been no lay or medical evidence of significant loss of strength.  Furthermore, the Veteran has no complications of diabetes mellitus which are not adequately addressed with a compensable rating.

While the Veteran's severe episodes of hypoglycemic reactions provide some support for a higher rating, the record also reflects a lack of the need for hospitalization and absence of the other factors supporting a 60 percent rating under DC 7913.  In the opinion of the Board, the Veteran's diabetes mellitus disability has not met, or more nearly approximated, the criteria for a 60 percent rating under DC 7913 for any time during the appeal period.  In so holding, the Board finds that the Veteran's description of hypoglycemic reactions is credible and consistent with the evidentiary record.  The Board does not doubt the sincerity of his perceptions regarding the severity of his diabetes mellitus, but finds that his overall disability does not meet the criteria for a higher rating still.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 60 percent for diabetes mellitus type I must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms do not meet, or more nearly approximate, the criteria for the next higher rating.  There are no aspects of this disorder which have not been properly considered in either the rating under DC 7913, or separately rated as complications of diabetes mellitus.  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type I, is not warranted.  Entitlement to a rating in excess of 60 percent for service connected diabetes mellitus type I is not warranted.  To this extent, the appeal is denied.  


REMAND

Cervical spine, vertigo, carpal tunnel syndrome

The RO denied these claims for service connection on a direct basis by noting that there was no evidence of these disabilities in the service treatment records.  The RO denied the claims as secondary to service connected disabilities by finding that there was no evidence that the disabilities are due to his service connected diabetes.  However, the Board notes that the Veteran provided research found on the internet that reflects that diabetics are at a high risk for carpal tunnel syndrome, spinal stenosis, and vertigo.  Furthermore, while the June 2008 correspondence from Dr. E.V. did not specifically link the disabilities to diabetes, Dr. E.V. hinted at a possible connection when she stated that his diabetes has deteriorated, with ongoing hypertension, lipidemia, carpal tunnel syndrome, ulnar neuropathy, and vertigo.

The Board finds that the Veteran is entitled to a VA examination to determine whether the Veteran's diabetes mellitus type I has caused or aggravated a cervical spine disability, vertigo, and/or carpal tunnel syndrome.

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's cervical spine disability, vertigo, and carpal tunnel syndrome.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine disability, vertigo, and/or carpal tunnel syndrome was caused by, or aggravated by, his service-connected diabetes mellitus type I.  

In providing this opinion, the examiner is requested to discuss the medical articles submitted by the Veteran in 2006 and their applicability to the particular facts of this case.

The Board is aware that the evidence reflects that the Veteran sustained a work related cervical spine injury.  The examiner should be aware that such an injury does not preclude service connection for a cervical spine disability if the evidence reflects that the disability was aggravated by his service-connected diabetes.   
 
The examiner is also requested to provide a rationale for any opinion expressed.  

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for a cervical spine disability, vertigo, and/or carpal tunnel syndrome.  The RO should also readjudicate the issue of entitlement to a TDIU.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


